JBy the Court.

Ltjmpkikt, J.,
delivering the opinion.
Was the contract entered into by Mrs. Lowe, with the executor of her husband, binding? We hold not—for the obvious reason that there is no consideration to support it. Had the contract been executed, it might have been otherwise. But it was executory. The agreement that the negroes and land, left to her by her deceased husband, to be worked by the executor to pay the debts of the estate, was entered into in November, 1855. Early in January, 1856, before the crop was pitched or planted, she repudiated the contract, and demanded her property. It ought to have been deliv-
*239ered to her; and the executor refusing to make the surrender, is bound to account to her for the rent of her land and hire of her negroes.
Judgment reversed.